           Case 2:20-cv-01486-APG-NJK Document 59 Filed 06/14/21 Page 1 of 2




     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    Email: jsbaih@sbaihlaw.com
6    Attorneys for Plaintiff

7                                    UNITED STATES DISTRICT COURT

8                                        DISTRICT OF NEVADA
9
     ROSE DESIO,                                    Case No.: 2:20-cv-01486-APG-NJK
10

11                    Plaintiff,
     vs.                               STIPULATION AND ORDER FOR EXTENSION
12                                     OF TIME TO FILE REPLY IN SUPPORT OF
     STATE FARM MUTUAL AUTOMOBILE PLAINTIFF’S       MOTION FOR SUMMARY
13   INSURANCE COMPANY; DOES I – V and JUDGMENT THAT STATE FARM MUST
     ROES VI – X, inclusive;           AFFORD MS. DESIO $100,000/$300,000 UIM
14                                     COVERAGE FOR THE AUGUST 23, 2019 MOTOR
15                   Defendants.       VEHICLE ACCIDENT (ECF NO. 49)

16
                                                                       [Second Request]
17

18
             PLAINTIFF ROSE DESIO (“Plaintiff”), by and through her counsel of record, JESSE SBAIH
19

20   & ASSOCIATES, LTD., and DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE

21   COMPANY (“Defendant”), by and through its counsel of record, the law firm of LEWIS BRISBOIS

22   BISGAARD & SMITH LLP, hereby stipulate and agree that the time for Plaintiff to file her Reply in
23
     support of her Motion for Summary Judgment that State Farm Must Afford Ms. Desio
24
     $100,000/$300,000 UIM Coverage for the August 23, 2019 Motor Vehicle Accident (ECF No. 49) be
25
     extended as set forth herein.
26
             Defendant filed a Response to Plaintiff’s Motion on May 26, 2021 (ECF No. 56). Plaintiff’s
27

28   Reply is currently due on June 18, 2021 (ECF No. 53). The parties hereby stipulate that the deadline to


                                                   Page 1 of 2
         Case 2:20-cv-01486-APG-NJK Document 59 Filed 06/14/21 Page 2 of 2




     file the Reply be extended to and including July 2, 2021.
1

2                                               Reason for Extension

3             Plaintiff requires additional time to effectively address Defendant’s arguments in the Response

4    (ECF No. 56) prior to filing her Reply. This stipulation is made in good faith and not for the purpose of
5    delay.
6
              This is the second extension of time requested for filing Plaintiff’s Reply in support of her Motion
7
     for Summary Judgment That State Farm Must Afford Ms. Desio $100,000/$300,000 UIM Coverage for
8
     the August 23, 2019 Motor Vehicle Accident.
9

10     DATED this 14th day of June, 2021.                     DATED this 14th day of June, 2021.

11     JESSE SBAIH & ASSOCIATES, LTD.                         LEWIS BRISBOIS BISGAARD & SMITH
                                                              LLP
12
       /s/ Jesse M. Sbaih
       Jesse M. Sbaih, Esq.                                   /s/ Cheryl Grames
13                                                            Robert W. Freeman, Esq.
       JESSE SBAIH & ASSOCIATES, LTD
       The District at Green Valley Ranch                     Cheryl A. Grames, Esq.
14                                                            LEWIS BRISBOIS BISGAARD & SMITH
       170 South Green Valley Parkway, Suite 280
       Henderson, Nevada 89012                                LLP
15                                                            6385 S. Rainbow Boulevard, Suite 600
       Attorneys for Plaintiff                                Las Vegas, NV 89118
16                                                            Attorneys for Defendant
17

18
                                                       ORDER
19

20            IT IS SO ORDERED.

21            Dated this 14th day of June, 2021.

22                                                   _______________________________
23                                                   U.S. DISTRICT COURT JUDGE
24

25

26

27

28

                                                       Page 2 of 2
